WASSERSTROM, Judge.
The Missouri Commission on Human Rights filed a “Charge of Discrimination” against Jack Cooper Transport Company, Inc. and then followed with service upon Cooper of a subpoena duces tecum for investigatory purposes. Cooper declined to comply, and the Commission petitioned the Circuit Court for an enforcement order. Cooper moved to dismiss, and its motion was sustained. The Commission appeals. Affirmed.
We will assume, without deciding, that the “Charge of Discrimination” sufficiently stated the particulars of the alleged discrimination. Nevertheless, the subpoena was unauthorized because: (1) the Commission has no power to issue a discrimination complaint sua sponte; and (2) the Commission cannot issue a subpoena until after a valid discrimination complaint is filed and a notice of hearing is issued upon that complaint. Brooks v. Pool-Leffler, 636 S.W.2d 113 (Mo.App.1982).
All concur.